DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Claim Status
Claims 1-20 are pending.
Claims 1,10, and 16 have been amended.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. It appears applicant is arguing that German does not teach the following:
 “1) using the selected approach to identify a single hot area that includes multiple dense regions of the one-dimensional heat map, wherein using the selected approach comprises: 2) identifying a dense-region count parameter that specifies how many dense regions to include in a given single hot area; 3) selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter; 4) and merging a plurality of dense regions of the selected number to form the single hot area”. Although it is not clear to examiner how this distinguishes from Herring in view of Sadeghi further in view of German. 
Regarding the limitation “using the selected approach to identify a single hot area that includes multiple dense regions of the one-dimensional heat map”,
the applicant discloses “Hot areas, or areas of interest, on a heatmap may be areas that are most interesting to a user”(Specification Para 0012); therefore, “hot area” is analogous to “area of interest”. Herring discloses, “Interest polygons are generated from the sanitized clusters to define bounded geographic interest areas”(Para 18). Accordingly, “interest polygons” are analogous to “hot area”.
Dense region of a heat map  is defined as “locations with greater or fewer numbers of data points”( https://pro.arcgis.com/en/pro-app/latest/help/mapping/layer-properties/heat-map.htm). Herring discloses “cells are identified within the geographic area having a population density that exceeds a threshold (Para 26)”. These “identified cells” are analogous to “data points”. Herring also discloses “at least one cluster of cells within the geographic area from the identified cells is identified (Para 28)”. These “cluster of cells” contains multiple data points(i.e., identified cells); therefore, “cluster of cells” is analogous to “dense region”. 
Herring discloses “When processing of adjacent cells is completed, the interest polygons of adjacent cells representing contiguous interest areas can be merged”. As stated above, interest polygons contain at least one cluster of cells; therefore, merged interest polygons contain at least two cluster of cells (i.e., dense regions).
The applicant defines one-dimensional heatmap as “two-dimensional heat map converted to (e.g., represented in) one dimension”(Specification Para 39). Sadeghi discloses “Reduce data from 2D to 1D” (Page 5).
According to the above definitions, Herring in view of Sadeghi teaches “using the selected approach to identify a single hot area (i.e., merged interest polygon) that includes multiple dense regions (i.e., identified cluster of cells) of the one-dimensional heat map (i.e., Reduce data from 2D to 1D)”.
Regarding the limitation “identifying a dense-region count parameter that specifies how many dense regions to include in a given single hot area”,
German discloses “Other examples of clustering constraints include the number of clusters to be formed”(Para 52). “Number of clusters to be formed” is analogous to “dense-region count parameter”. German also discloses “assigning a plurality of current students to elementary school classrooms”(Para 90). “Student” is analogous to “datapoint”. Since classrooms inherently contain a higher density of students (i.e., datapoints), “classroom” is analogous to “dense region”. Since schools contain multiple classrooms (i.e., dense regions), “elementary school” is analogous to “single hot area”.
According to the above definitions, German teaches “identifying a dense-region count parameter (i.e., Number of clusters to be formed) that specifies how many dense regions(i.e., classrooms) to include in a given single hot area(i.e., elementary school)”.
Regarding the limitation “selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter”,
German discloses “clustering the population of current students into clusters in accordance with the constraints”(Para 126). “Constraints” includes the “dense-region count parameter”. The process of “clustering” inherently requires selecting a number of dense regions (i.e., classrooms) equal to the dense-region count parameter(i.e., Number of clusters to be formed).
According to the above definitions, German teaches “selecting, according to the selected approach, a number of dense regions(i.e., classrooms) equal to the dense-region count parameter(i.e., Number of clusters to be formed)”.
Regarding the limitation “merging a plurality of dense regions of the selected number to form the single hot area”,
the definition of Merge is “combine or cause to combine to form a single entity”(Oxford English Dictionary). German teaches “assigning a plurality of current students to elementary school classrooms”. The process of “assigning” causes the combination of individual classrooms to form the single entity of an elementary school; therefore, “assigning” is analogous to “merging”.
According to the above definitions, German teaches “merging a plurality of dense regions(i.e., classrooms) of the selected number(i.e., Number of clusters to be formed) to form the single hot area (i.e., elementary school)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al (US 20130181993 A1) hereinafter Herring in view of Sadeghi (https://web.archive.org/web/20161208000136/https://courses.cs.washington.edu/courses/csep546/16sp/slides/PCA_csep546.pdf) hereinafter Sadeghi in further in view of German et al (US 20100159437 A1) hereafter German.
Regarding claim 1, Herring teaches a computer-implemented method comprising: identifying a two-dimensional heat map (Para 0004, generating a heat map from the plurality of data points); clustering cells of the single heat map using a density-based clustering algorithm (Para 0017, clustering heat map data with DBScan) to generate dense region of cells (Para 0004, generating a bounded polygon for at least one cluster of cells); calculating a mean value of cells in each dense region (Para 0033, determining an average population density for one or more of the plurality of cells); sorting the dense regions by mean value in descending order (Para 0016, selecting relative peaks with respect to area averages, the process of “selecting relative peaks” requires “sorting the dense regions by mean value in descending order” by the computer system ); selecting an approach for identifying hot areas (Para 0016, selecting relative peaks); and using the selected approach to identify a single hot area that includes multiple dense regions of the heat map (Para 0019, When processing of adjacent cells is completed, the interest polygons of adjacent cells representing contiguous interest areas can be merged, “merged contiguous interest area” is analogous to “single hot area”, “interest polygons of adjacent cells” is analogous to “multiple dense regions”).
Herring does not appear to explicitly teach converting the identified two-dimensional heat map to a single one-dimensional heat map. In analogous art, Sadeghi teaches converting the identified two-dimensional heat map to single a one-dimensional heat map (Page 5, Reduce data from 2D to 1D). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include converting the heat map from two dimensions to one dimension, as taught by Sadeghi. One of ordinary skill in the art would have been motivated to convert the heat map from two dimensions to one dimension in order to simplify complex high-dimensional data, as taught by Sadeghi (Page 2, dimensionality reduction is another way to simplify complex high-dimensional data).
Herring-Sadeghi does not appear to explicitly teach identifying clustering algorithm parameters for a current iteration of clustering, wherein the clustering algorithm parameters include: an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster; and a minimum-samples parameter that defines a minimum number of cells for forming a dense region; and performing the clustering according to the identified clustering algorithm parameters; wherein using the selected approach comprises: identifying a dense-region count parameter that specifies how many dense regions to include in a given single hot area; selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter; and merging selected number of regions to form the hot area. 
In analogous art, German teaches an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster (Para 0047, wherein two students are clustered when their respective locations satisfy a selected condition of closeness, “condition of closeness” is analogous to “epsilon parameter”); a minimum-samples parameter that defines a minimum number of cells for forming a dense region (German, Para 0122, the minimum or maximum number of students to be included in each cluster); performing the clustering according to the identified clustering algorithm parameters (German, Para 0123, The server executes a constraint-based clustering algorithm for clustering the population of current students into clusters in accordance with the constraints); 
and identifying a dense-region count parameter that specifies how many dense regions to include in a given single hot area (German, Para 0125, The request may further include the following constraints: the number of clusters to be formed, “dense region” is analogous to “cluster”); selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter (German, Para 0126, clustering the population of current students into clusters in accordance with the constraints); and merging a plurality of dense regions of the selected number to form the single hot area (German, Para 0090, assigning a plurality of current students to elementary school classrooms, “classroom” is analogous to “dense region”, “elementary school” is analogous to “hot area”, the process of “assigning” causes the merging of classrooms into the single entity of an “elementary school”, “assigning students to classrooms” is analogous to “form the hot area”).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring-Sadeghi to include an epsilon parameter that specifies a closeness value of cells for inclusion in a same cluster; a minimum-samples parameter that defines a minimum number of cells for forming a dense region; performing the clustering according to the identified clustering algorithm parameters; identifying a dense-region count parameter that specifies how many dense regions to include in a given single hot area; selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter; and merging a plurality of dense regions of the selected number of regions to form the single hot area, as taught by German.
 One of ordinary skill in the art would be motivated to modify the method of Herring-Sadeghi to include the following:
an epsilon parameter; and a minimum-samples parameter; performing the clustering according to the identified clustering algorithm parameters; identifying a dense-region count parameter; selecting, according to the selected approach, a number of dense regions equal to the dense-region count parameter; and merging the selected number of regions to form the hot area
 in order to allow the user to adjust mapping constraints, as taught by German (Para 0061, The mapping constraints may be adjusted by the user in an interactive fashion until the user is satisfied with the outcome). 

In regards to claim 2, Herring-Sadeghi in view of German teaches the features with respect to claim 1 as outlined above. Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 3, Herring-Sadeghi in view of German teaches the features with respect to claim 1 as outlined above.
Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold)
In regards of claim 4, Herring-Sadeghi in view of German teaches the features with respect to claim 3 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
Claim 10 is the system claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
In regards to claim 11, Herring-Sadeghi in view of German teaches the features with respect to claim 10 as outlined above. Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 12, Herring-Sadeghi in view of German teaches the features with respect to claim 10 as outlined above. Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold).
In regards of claim 13, Herring-Sadeghi in view of German teaches the features with respect to claim 12 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
Claim 16 is the computer program product claim corresponding to the method claim 1, and is analyzed and rejected accordingly.
In regards to claim 17, Herring-Sadeghi in view of German teaches the features with respect to claim 16 as outlined above. Herring further teaches wherein the density-based clustering algorithm is a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm (Para 0017, clustering can be performed using known algorithms e.g., DBScan, etc.).
In regards to claim 18, Herring-Sadeghi in view of German teaches the features with respect to claim 16 as outlined above.
Herring further teaches wherein the approach is identifying positive peaks (Para 0016, selecting relative peaks that exceed heat threshold).
In regards of claim 19, Herring-Sadeghi in view of German teaches the features with respect to claim 18 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with highest mean values (Para 0032, interest areas within the cells are identified based on a heat threshold); and merging the selected one or more regions to form the hot area (Para 0019, interest areas can be merged).
Claims 5, 6, 8, 14, 15, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over  Herring-Sadeghi in view of German in further view of Originlab (https://web.archive.org/web/20170910152027/http:/ /www.originlab.com/doc/Origin-Help/Gadget-QuickPeaks) hereinafter Originlab.
In regards to claim 5, Herring-Sadeghi in view of German teaches the features with respect to claim 1 as outlined above. Herring-Sadeghi in view of German does not appear to explicitly teach wherein the approach is identifying negative peaks. However, in analogous art, Originlab teaches wherein the approach is identifying negative peaks (OriginLab discloses a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).
In regards to claim 6, Herring-Sadeghi in view of German further in view of Originlab, teaches the features with respect to claim 5 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with lowest mean values; and merging the selected one or more regions to form the hot area. (Para 0019, interest areas can be merged).
In regards to claim 8, Herring-Sadeghi in view of German further in view of Originlab, teaches the features with respect to claim 5 as outlined above.
Herring further teaches wherein using the selected approach comprises: selecting one or more lowest-mean regions having lowest mean values; merging the selected one or more lowest-mean regions to form a first hot area (Para 0068, generating a first bounded polygon); electing one or more highest-mean regions having highest mean values; and merging the selected one or more highest-mean regions to form a second hot area (Para 0019, generating a second bounded polygon).
In regards to claim 14, Herring-Sadeghi in view of German teaches the features with respect to claim 10 as outlined above. Herring-Sadeghi in view of German does not appear to explicitly teach wherein the approach is identifying negative peaks. However, in analogous art, Originlab teaches a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).
In regards to claim 15, Herring-Sadeghi in view of German further in view of Originlab, teaches the features with respect to claim 14 as outlined above. Herring further teaches wherein using the selected approach comprises: selecting one or more regions with lowest mean values; and merging the selected one or more regions to form the hot area. (Para 0019, interest areas can be merged).
In regards to claim 20, Herring-Sadeghi in view of German teaches the features with respect to claim 16 as outlined above.
Herring-Sadeghi in view of German does not appear to explicitly teach wherein the approach is identifying negative peaks. However, in analogous art, Originlab teaches wherein the approach is identifying negative peaks (OriginLab discloses a Quick Peaks Gadget that can find negative peaks and output peak areas (Ch. 11.3, With the Quick Peaks Gadget, you can find negative peaks and output peak areas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the identification of negative peaks, as taught by Originlab. One of ordinary skill in the art would have been motivated to identify negative peaks in order to determine areas of interests for cells containing negative values (Ch 11.3, peak area is calculated by integrating raw peak data).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Herring-Sadeghi in view of German in further view of Robertson et al (https://stackoverflow.com/questions/40017761/find-the-difference-between-positive-and-negative-peaks-matlab) hereinafter Robertson.
In regards to claim 7, Herring-Sadeghi in view of German teaches the features with respect to claim 1 as outlined above. Herring-Sadeghi in view of German does not appear to explicitly teach wherein the approach is identifying positive and negative peaks. However, in analogous art, Robertson teaches identifying positive and negative peaks (Question 40017761, find positive and negative peaks in MATLAB). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include finding positive and negative peaks, as taught by Robertson. One of ordinary skill in the art would have been motivated to include finding positive and negative peaks in order to determine areas of interest with regards to both negative and positive cell values, as suggested by Robertson (Question 40017761, minima and maxima and the corresponding location).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herring-Sadeghi in view of German in further view of Fisher et al (https://web.archive.org/web/20040604214851/https://homepages.inf.ed.ac.uk/ rbf/HIPR2/mean.htm) hereinafter Fisher.
In regards to claim 9, Herring-Sadeghi in view of German teaches the features with respect to claim 5 as outlined above. Herring-Sadeghi in view of German does not appear to explicitly teach before sorting the dense regions, replacing the cell values for all cells in each dense region with the mean value for the dense region. In analogous art, Fisher teaches replacing the cell values for all cells in each dense region with the mean value for the dense region (Section ‘How It Works’ on Page 1 discloses “mean filtering”, which is to replace each pixel value in an image with the mean (‘average’) of its neighbors, including itself”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herring to include the replacement of cell values in dense regions with the average value of the dense region, as taught by Fisher. One of ordinary skill in the art would have been motivated to include the replacement of cell values in the dense regions in order to improve the visualization of the dense regions on the heatmap (Section Brief Description, reduce noise in images).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166